Citation Nr: 1547719	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from November 1978 to December 1998.  

This matter came before the Board of Veterans' Appeals (Board) from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In January 2013, the Board remanded issues of entitlement to service connection for a gastrointestinal disorder and right knee disorder.  In July 2013, the RO granted service connection for a gastrointestinal disorder.  

New evidence, specifically new treatment records, was associated with the record after the most recent supplemental statement of the case (SSOC).  This evidence is not pertinent to the issue decided herein, however.  As such, there is no prejudice in deciding the issue at this time.  38 C.F.R. §§ 19.37, 20.1304.  Also, the July 2015 Informal Hearing Presentation waived RO review of additional evidence associated with the file after certification of the appeal to the Board.  Id. 

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran does not have a service-connectable right knee disability.  


CONCLUSION OF LAW

The criteria for service connection of a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in December 2006, prior to the initial adjudication of the claim.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  In July 2013, the Veteran was informed of the unavailability of the Blanchfield Army Community Hospital records.  Neither the Veteran nor a representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was provided an examination to determine whether he had a right knee disability related to service, and the Board finds the examination is adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and records.  

Accordingly, the Board will address the merits of the appellant's claim. 

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




III. Factual Background and Analysis

Service connection is not warranted for a right knee disability.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a right knee disability at any point.  The medical record does not reveal any medical finding or diagnosis indicative of a right knee disability.  See, e.g., May 2013 VA examination report.  The Board acknowledges that the record includes an in-service diagnosis of tendonitis.  The record does not include any medical evidence that the in-service tendonitis was a chronic condition which postdated the Veteran's separation from military service, however, and tendonitis is not considered to be a "chronic disease" per 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply to this appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to report symptoms in the right knee, such as pain.  He admits to not being seen by a physician for his right knee; rather, he self-medicates (see May 2013 VA examination report), so the Veteran does not contend that a physician has clinically diagnosed a chronic right knee disorder.  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  The medical evidence does not document the existence of a current underlying disability.  Accordingly, service connection is not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim for service connection.

ORDER

Service connection for a right knee disability is denied.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


